DISMISS: and Opinion Filed March 25, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00350-CV

                   IN RE STEPHEN AARON BERGENHOLTZ, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-51444-2008

                             MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       Relator filed this petition for writ of habeas corpus complaining of the trial court’s order

holding him in contempt of court. On March 24, 2015, the trial court ordered relator released

from the custody of the Collin County sheriff. The sheriff has advised the Court by affidavit that

relator was released that same day. Accordingly, the petition for writ of habeas corpus is moot.

Ex Parte Mascorro, 2011 WL 6009095, at *1 (Tex. App.—San Antonio 2011, orig. proceeding)

("Because relator is no longer confined, we have determined this petition is now moot."); Ex

Parte Harasmisz, 2011 WL 5080341, at *1 (Tex. App.—San Antonio 2011, orig. proceeding)

(same); In re Okumu,      (Tex. App.—Fort Worth 2009, orig. proceeding) ("We have been

informed by the trial court that it has directed the relator's release from confinement, and the

Tarrant County Sheriffs has informed us that relator has been released from confinement.

Accordingly, relator's petition for writ of habeas corpus is dismissed as moot).
      We DISMISS the petition for writ of habeas corpus as moot.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE

150350F.P05




                                           –2–